Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S COMMENT
Applicant’s arguments, see pg. 11-12, filed 9-28-2021, with respect to claims 18, 32 and 33 have been fully considered and are persuasive.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record did not show or suggest either singly or combined the child safety seat as claimed comprising inter alia a force-transmitting element coupled to a motion element, wherein the force-transmitting element being adapted for transmitting a motion force from the motion element to the deflector that acts to force the deflector from the second position to the first position.
The reference to Vogt (US 8328275) discloses a child safety seat comprising: an integral harness belt (15), a belt deflector (37), an elastic mechanism (39) that forces the deflector from a first position (fig. 5) to a second position (fig. 6), a latch mechanism (41) that releases the deflector to allow movement toward the second position, a release mechanism (41a) that releases the latch mechanism upon receiving a trigger signal, and a force-transmitting element (57) that is operated by a motion element (61, 63); wherein the force-transmitting element (57) transmits a motion force from the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636